Name: Commission Regulation (EC) No 1330/2007 of 24 September 2007 laying down implementing rules for the dissemination to interested parties of information on civil aviation occurrences referred to in Article 7(2) of Directive 2003/42/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  air and space transport;  health;  documentation;  information technology and data processing;  information and information processing
 Date Published: nan

 14.11.2007 EN Official Journal of the European Union L 295/7 COMMISSION REGULATION (EC) No 1330/2007 of 24 September 2007 laying down implementing rules for the dissemination to interested parties of information on civil aviation occurrences referred to in Article 7(2) of Directive 2003/42/EC of the European Parliament and of the Council (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2003/42/EC of the European Parliament and of the Council of 13 June 2003 on occurrence reporting in civil aviation (1), and in particular Article 7(2) thereof, Whereas: (1) Directive 2003/42/EC requires national occurrence reporting systems to be established, in order to ensure that relevant information on air safety is reported, collected, stored, protected and disseminated with the only objective of preventing accidents and incidents, excluding as a consequence the attribution of blame or liability. (2) This Regulation should apply to information exchanged by Member States pursuant to Article 6(1) of Directive 2003/42/EC. Information concerning national occurrences, stored in the national databases, should be subject to national regulations governing the release of aviation safety information. (3) Interested parties, for the purposes of this Regulation, should be defined as any person that is in a position to participate in the improvement of civil aviation safety by making good use of the safety related information collected under Directive 2003/42/EC. (4) National points of contacts have the best knowledge of interested parties established in their own Member State. In order to deal with information requests in the safest and most efficient manner, each national point of contact should deal with requests from interested parties established in the territory of that Member State while requests from interested parties from third countries or from international organisations should be dealt with by the Commission. (5) The Commission may decide at a later stage to entrust an entity with the management of exchanged information in accordance with Article 6 of Directive 2003/42/EC and to deal with requests from interested parties from third countries or from international organisations. (6) A list of points of contacts should be established by the Commission and should be publicly available. (7) In order to prevent abuse of the system, the contact point receiving a request for information should check that the requestor is an interested party and the request should be evaluated, before the amount and the level of information to be supplied is defined. (8) The national points of contact should obtain enough information to proceed to validation and evaluation of requests. For that purpose they should use a form containing relevant information on the requestor and the intended purpose of the request. (9) When certain interested parties regularly need information relating to their own activities, it should be possible to adopt a general decision to supply information in respect of those parties. (10) A requestor should ensure that the confidentiality of the system is protected, and should limit the use of the information received to the purpose specified in the request, which should be compatible with the objectives of Directive 2003/42/EC. (11) All points of contact should be able to monitor that a request they have turned down is not reintroduced through the authority of another Member State. They should also be able to take example from the best practices of other points of contact. They should therefore have access to the records of the requests for information and decisions adopted in respect of such requests. (12) Modern technology should be used for the transfer of data, while at the same time ensuring the protection of the entire database. (13) In order to enable the Commission to prepare the appropriate measures for exchange of information between Member States and the Commission, as required by Article 6.4 of Directive 2003/42/EC, this Regulation shall apply six months after its entry into force. (14) The measures provided for in this Regulation are in accordance with the Opinion of the Air Safety Committee established by Article 12 of Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation (2), HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down measures concerning the dissemination to interested parties of the information on occurrences exchanged by Member States in accordance with Article 6(1) of Directive 2003/42/EC with the objective of providing such parties with the information they need to improve civil aviation safety. Article 2 Definitions 1. For the purpose of this Regulation the following definitions shall apply: 1. interested party means any natural person, any legal person, whether profit-making or not, or any official body whether having its own legal personality or not that is in a position to participate in the improvement of civil aviation safety by having access to information on occurrences exchanged by the Member States in accordance with Article 6(1) of Directive 2003/42/EC and which is included in one of the categories of interested parties listed in Annex I; 2. point of contact means: (a) where a request for information is made under Article 3(1) of this Regulation, the competent authority designated by each Member State in accordance with Article 5(1) of Directive 2003/42/EC or, if a Member State has designated more than one competent authority, the contact point designated by that Member State in accordance with the same provision; (b) where a request for information is made under Article 3(2), the Commission. 2. The list of points of contact will be published by the Commission. Article 3 Requests for information 1. Interested parties established within the Community which are natural persons shall address requests for information to the point of contact of the Member State in which they are licensed or, where a licence is not required, in which they exercise their function. Other interested parties established within the Community shall address requests for information to the point of contact of the Member State in which they have their registered office or official seat or, in the absence of such office or seat, their principal place of business. 2. Interested parties not established in the Community shall address their request to the Commission. 3. Requests shall be submitted using forms approved by the point of contact. These forms shall contain at least the items set out in Annex II. Article 4 Special requests An interested party which has submitted a particular report may address requests for information related to such report directly to the point of contact which received that report. Article 5 Validation of the requestor 1. A point of contact which receives a request shall check that it is made by an interested party. 2. If an interested party addresses a request to a point of contact other than that which is competent to deal with such request pursuant to Article 3, it shall be invited to contact the competent point of contact. Article 6 Evaluation of the request 1. A point of contact which receives a request shall evaluate on a case-by-case basis whether the request is justified and practicable. 2. If the request is accepted, the point of contact shall determine the amount and the level of information to be supplied. This shall be limited to what is strictly required for the purpose of the requestor, without prejudice to Article 8 of Directive 2003/42/EC. Information unrelated to the requestors own equipment, operations or field of activity shall be supplied only in aggregated or unidentified form, unless a detailed justification is provided by the requestor. 3. Interested parties listed in Annex I(b) may be supplied only with information relating to the interested partys own equipment, operations or field of activity. Article 7 Decisions of general nature A point of contact receiving a request from an interested party listed in Annex I(a) may take a general decision to supply information on a regular basis to that interested party provided that the information requested is related to the interested partys own equipment, operations or field of activity. Article 8 Use of the information and confidentiality 1. The requestor shall only use the information received for the purpose specified in the request form, which should be compatible with the objective stated in Article 1 of Directive 2003/42/EC. The requestor shall not disclose the information received without the written consent of the provider. 2. The requestor shall take the necessary measures to ensure appropriate confidentiality of the information received. Article 9 Record of requests Each point of contact shall record each request received by it and the action taken by it. That information shall be transmitted to the Commission whenever a request is received and/or action taken. The Commission shall make available to all points of contact the updated list of requests received and action taken by the various points of contact and by the Commission itself. Article 10 Means of dissemination The points of contact may supply information to interested parties on paper or by using secure electronic means of communication. For security reasons, direct access to data bases containing information received from other Member States pursuant to Article 6(1) of Directive 2003/42/EC shall not be granted to interested parties. Article 11 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 167, 4.7.2003, p. 23. (2) OJ L 373, 31.12.1991, p. 4. Regulation as last amended by Regulation (EC) No 1900/2006 of the European Parliament and of the Council (OJ L 377, 27.12.2006, p. 176). ANNEX I LIST OF INTERESTED PARTIES (a) List of interested parties which may receive information on the basis of a case by case decision in accordance with Article 6(2) or on the basis of a general decision under Article 7 1. Manufacturers: designers and manufacturers of aircraft, engines, propellers and aircraft parts and appliances; designers and manufacturers of Air Traffic Management (ATM) systems and constituents; designers and manufacturers of systems and constituents for Air Navigation Services (ANS); designers and manufacturers of systems and equipments used on the air side of aerodromes 2. Maintenance: organisations involved with the maintenance or overhaul of aircraft, engines, propellers and aircraft parts and appliances; with the installation, modification, maintenance, repair, overhaul, flight checking or inspection of air navigation facilities; or with maintenance or overhaul of aerodrome air side systems, constituents and equipment 3. Operators: airlines and operators of aircraft and associations of airlines and operators; aerodrome operators and associations of aerodrome operators 4. Air navigation services providers and providers of ATM specific functions 5. Aerodrome service providers: organisations in charge of ground handling of aircraft, including fuelling, servicing, loadsheet preparation, loading, de-icing and towing at an aerodrome, as well as rescue and fire fighting, or other emergency services 6. Aviation training organisations 7. Third-country organisations: governmental aviation authorities and accident investigation bodies from third countries 8. International aviation organisations 9. Research: public or private research laboratories, centres or entities; or universities engaged in aviation safety research or studies (b) List of interested parties which may receive information on the basis of a case by case decision in accordance with Articles 6(2) and 6(3) 1. Pilots (on personal basis) 2. Air traffic controllers (on personal basis) and other ATM/ANS staff carrying out safety related tasks 3. Engineers/technicians/air traffic safety electronics personnel/aviation (or aerodrome) managers (on personal basis) 4. Professional representative bodies of staff carrying out safety-related tasks ANNEX II